Citation Nr: 0429492	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  03-18 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an increased rating for dysthymic disorder, 
currently evaluated as 50 percent disabling.

Entitlement to a total disability rating based on individual 
unemployability due to a service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1968 to June 1970 
and from May 1976 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision denied an increased rating for a 
dysthymic disorder and entitlement to a TDIU.

The veteran testified before the undersigned acting Veterans 
Law Judge at a videoconference hearing held in July 2004.

The issue of entitlement to a TDIU is being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to an increased rating for a dysthymic disorder 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran's dysthymic disorder is manifested 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; intermittently obscure speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for a dysthymic 
disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9433 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim for entitlement 
to an increased rating for a dysthymic disorder.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letters from the RO dated in 
February 2001 and July 2003, provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the SOC and SSOC included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOC also included the requirements that must be met to 
establish entitlement to an increased rating for a dysthymic 
disorder.  The basic elements for which have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The veteran was provided an initial notice letter regarding 
VA's duties under the VCAA in February 2001, thus the 
requirement set forth in Pelegrini II has been satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue of entitlement to an 
increased rating for a dysthymic disorder has been obtained.  
The veteran was afforded an opportunity for a personal 
hearing, and testified before a hearing officer at the RO and 
the undersigned acting Veterans Law Judge.  He was afforded a 
VA examination, and the examination report includes an 
opinion regarding the severity of his disability.  All 
available relevant evidence identified by the veteran was 
obtained and considered.  The claims file contains his 
service medical records and his available post service 
medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose with regard to the 
claim for entitlement to an increased rating for a dysthymic 
disorder.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of the VA's 
resources is not warranted.



II.  Factual Background

Service medical records indicate that the veteran was 
hospitalized for an adult situational stress reaction in 
September 1976.  A July 1977 rating decision granted service 
connection for depressive neurosis and assigned an initial 
disability rating of 30 percent.

A February 1980 rating decision decreased the veteran's 
rating for depressive neurosis to 10 percent.  A July 1990 
rating decision recharacterized the veteran's disorder as a 
dysthymic disorder and increased his disability rating to 50 
percent.  An August 1996 rating decision continued the 50 
percent rating for a dysthymic disorder.

A March 2001 VA examination report noted that the examiner 
had reviewed the claims folder and the veteran's VA medical 
records.  The examiner noted that the veteran was single and 
had never been married.  The veteran reported that he was 
underemployed.  He stated that he earned a Masters degree in 
1994.  He reported that he was unemployed, but worked 
occasionally as a substitute teacher.  The veteran described 
his symptoms as persistent with no remission.  He indicated 
that he had not worked approximately eighty percent of the 
previous year.  The veteran stated that he hated working as a 
substitute teacher and was always anxious before going to 
work.  He reported that he used to do volunteer work, but was 
unable to continue.  He also indicated that he stayed up most 
nights worrying and feeling anxious.  On examination, the 
veteran had no hallucinations or delusions.  He had thoughts 
of futility and suicide, but no plans for the foreseeable 
future.  He was fully oriented, but complained of being 
somewhat absentminded.  He had obscure speech patterns.  His 
speech was fluent, but somewhat fast.  He denied panic 
attacks.  He denied impaired impulse control.  The veteran 
reported difficulty dealing with other people.  The examiner 
assigned a global assessment of function score (GAF) of 50.

In a March 2001 statement the veteran indicated that he had 
been seeking full-time employment for several years.  He 
reported attempts to obtain jobs working in retail, either at 
a computer or home improvement store.  He stated that he had 
not been able to obtain any of the jobs for which he 
submitted an application.  He stated that he felt 
increasingly hopeless and saw no way out of his present 
situation, except suicide, which he preferred "not to employ 
at this time."  He also reported that he had not seen his 
family in years.

A July 2001 statement of earnings from the veteran's employer 
noted he had been employed as a substitute teacher from 
February 1995 to the present.  His reported earnings in the 
preceding twelve months were $2389.25.

An April 2002 VA treatment note indicated that the veteran 
had last been seen in March 2001.  The veteran reported that 
he worked as a substitute teacher.  On examination, the 
veteran was dressed in casual, neat attire, and displayed 
good hygiene.  His speech was coherent and normal in rate, 
volume and articulation.  Thought processes appeared to be 
logical and presented in a normal rate.  The veteran denied 
any hallucinations or delusions and presented no evidence of 
such during his session.  His judgment and insight appeared 
poor.  The veteran was oriented to person, place and time.  
Recent and remote memory, as well as attention span and 
concentration, appeared intact.  His mood was very irritable 
with congruent angry affect.  The veteran denied suicidal or 
homicidal ideation, plan or intent.  He was assigned a GAF of 
60.  A May 2002 VA treatment note reflected no changes from 
the previous month.

The veteran testified before a hearing officer at a hearing 
held at the RO in February 2003.  He stated that he was 
marginally employed as a substitute teacher.  He reported 
that he made less than three thousand dollars in the previous 
year.  The veteran testified that he had problems with 
anxiety.  He stated that he gets anxious every time he gets 
called for a teaching assignment.  He indicated that his 
anxiety is sometimes so severe that he will cancel the 
assignment.  He reported a general feeling of lethargy and 
being unable to follow through on any plans he makes.  The 
veteran testified that he did not belong to any 
organizations, nor did he have a lot of friends.  He stated 
that he was not active outside of his home.  He also reported 
that he only had a distant association with his family.

A February 2003 VA treatment note reported that the veteran 
stated that he did not expect to ever improve.  He reported 
his frustration regarding his claim for increased benefits 
and stated he was asking for an increased rating of 70 
percent.  On examination, the veteran was dressed in casual, 
neat attire and displayed good hygiene.  His speech was 
coherent and normal in rate, volume and articulation.  His 
thought processes appeared to be logical and presented in a 
normal rate.  He was preoccupied with his VA compensation.  
The veteran denied hallucinations or delusions.  The veteran 
maintained good eye contact and was well oriented to person, 
place and time.  His mood was irritable with congruent angry 
affect.  The veteran denied any current suicidal or homicidal 
ideation, plan or intent.  The physician assigned a GAF of 
65.

An April 2003 VA examination report noted that the examiner 
reviewed the veteran's claims folder.  The veteran reported 
continuous feelings of depression with no periods of 
remission.  He indicated that he has lost interest in 
everything he used to do.  The veteran described himself as 
socially isolated.  He reported some conflicts working as a 
substitute teacher and indicated he had been written up for 
being too aggressive with students.  On examination, the 
veteran was alert, oriented and neatly groomed.  He appeared 
depressed and hostile in manner.  The veteran spoke in a 
spontaneous, coherent and goal oriented manner.  He made 
assertions of low self-esteem and low self-worth, but tended 
to describe his mechanical and computer skills in a positive 
way.  He denied felling that people wished to harm him and 
denied grandiose beliefs.  He reported chronic thoughts of 
waiting to die, but did not report an active suicidal 
ideation.  The examiner diagnosed the veteran with dysthymia 
and a personality disorder, not otherwise specified.  He 
stated that "the veteran's personality disorder is at least 
as important as his dysthymia in determining his relatively 
low level of functioning...It is not possible to assign a 
percentage of level of impairment or specific symptoms to 
each condition."  The examiner assigned a GAF of 50.  He 
stated that the veteran had "moderate symptoms but serious 
impairment in occupational functioning and moderate 
impairment in social functioning."

An August 2003 VA treatment note stated that the veteran 
reported a longstanding history of depression.  On 
examination, he was alert and oriented times four.  He had 
good eye contact and normal motor activity.  His speech was 
coherent with a normal rate and rhythm.  The veteran was 
cooperative with adequate concentration and an adequate 
attention span.  He had a constricted affect and a depressed 
mood.  He reported no suicidal or homicidal ideations.  His 
gross memory was intact.  The veteran was noted to have a low 
self-esteem.  He was assigned a GAF of 55.

An October 2003 VA treatment note indicated that the 
veteran's nephew had reported him to the police.  The nephew 
had stated his belief that the veteran was a danger to 
himself and others.  The veteran confirmed a conflict with 
his nephew, but reported he had no desire to hurt him.  The 
veteran stated he wanted to avoid any confrontation.  On 
examination the veteran was alert and oriented times four.  
He had good eye contact and normal motor activity.  His 
speech was coherent with a normal rate and rhythm.  The 
veteran was cooperative with adequate concentration and an 
adequate attention span.  He had a constricted affect and 
depressed mood.  The physician assigned a GAF of 59.

In a July 2004 statement the veteran indicated that he was 
asking for a disability rating of 70 percent.  He also stated 
that he had few friends, no support system and no serious 
relationships.  He indicated experiencing heightened anxiety 
when given a work assignment.  Consequently, he reported he 
hardly every worked.

The veteran testified before the undersigned acting Veterans 
Law Judge at a videoconference hearing held in July 2004.  
The veteran stated that he slept more and woke up late.  He 
reported feeling lethargic.  He indicated that he last worked 
in November 2003.  The veteran also testified that he no 
longer did any volunteer work.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 9433, the rating criteria applicable to 
a dysthymic disorder, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability, 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal 
ideations; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike settings); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9433.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2003).

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After considering all of the relevant evidence, the Board 
finds that a 70 percent rating is warranted under the 
schedular criteria.  The Board finds that the evidence 
reasonably shows that the veteran suffers from occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  The Board notes that while 
the veteran has maintained some level of employment, the 
April 2003 VA examination report noted that the veteran had 
"serious impairment in occupational functioning."  While 
the April 2003 VA examiner has characterized the veteran's 
social impairment as moderate, the veteran has testified at 
his October 2002 hearing before a hearing officer that he did 
not have a lot of friends and only maintained distant 
associations with his family.  The March 2001 VA examination 
noted that the veteran had obscure speech patterns.  Suicidal 
ideation was noted on several occasions in the medical 
evidence.  The April 2002 treatment records reflect 
irritability and anger.  The Board is aware that the veteran 
does not demonstrate all the criteria for a 70 percent 
disability rating.  However, the evidence of record 
demonstrates symptomatology and a degree of occupational and 
social impairment which "more nearly approximates" the 
criteria for a 70 percent rating rather than a 50 percent 
rating.  See 38 C.F.R. §§ 4.7, 4.21.  Although the veteran 
apparently has some impairment due to a nonservice-connected 
personality disorder, the Board is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  For these reasons, the Board concludes that the 
criteria for an evaluation of 70 percent for a dysthymic 
disorder have been met.  

The veteran indicated in his July 2004 statement that he 
would be satisfied with the grant of a 70 percent rating for 
PTSD.  Moreover, the evidence does not reflect the presence 
of symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation or own name.  Such 
findings are not recorded in any of the items of medical 
evidence or in the veteran's own testimony.  Although there 
was apparently a single incident in which the veteran was 
accused of being a danger to others, that was not persistent 
in nature.  Accordingly, the Board concludes that the 
schedular criteria for a 100 percent rating are not met.  


ORDER

Entitlement to an increased rating of 70 percent for 
dysthymic is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

After a careful review of the record, the Board finds that 
further development is required with regard to the veteran's 
claim for a TDIU.  Although the veteran has been afforded a 
recent VA examination, in April 2003, there is insufficient 
information of record in order to determine how the veteran's 
service connected disabilities impact his ability to obtain 
and maintain gainful employment.

Accordingly, the claim is REMANDED for the following:

1.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

2.  The RO should arrange for a VA 
psychiatric examination to ascertain the 
current nature and extent of severity of 
his dysthymic disorder.  A Global 
Assessment of Functioning (GAF) Scale is 
requested.  The examiner should conduct 
any other testing that is deemed 
appropriate.  The examiner must be 
requested to express an opinion as to the 
impact of the service-connected 
disabilities, specifically the veteran's 
psychiatric disability, on his ability to 
obtain and retain substantially gainful 
employment.  The examiner must express an 
opinion as to whether the service-
connected disability has rendered the 
veteran unable to work or unemployable 
for VA compensation purposes.  In doing 
so, the examiner should distinguish the 
impact of the veteran's dysthymic 
disorder on employment from the impact of 
his personality disorder on employment.  
If unable to do so, the examiner should 
so state.

The claims file and a separate copy of 
this remand must be made available to be 
reviewed by the examiner prior to and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any opinions expressed by 
the examiner as to the severity of the 
veteran's psychiatric disability must be 
accompanied by a complete rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MICHAEL D. MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



